Citation Nr: 0925244	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  99-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an abdominal 
disability due to trauma, to include muscle damage and damage 
to the reproductive system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1990 
to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2001.  A transcript of the 
hearing is of record.

In June 2001, the claim of service connection for 
hypertension was denied by the Board; the claim of service 
connection for an abdominal disability was remanded.  As 
noted in the remand that follows the decision below, the 
denial of service connection for hypertension was appealed to 
the United States Court of Appeals for Veterans Claims.  The 
hypertension claim is addressed in the remand below in order 
to comply with the Court's order.

The Veteran is already service connected for a 
cholecystectomy and right kidney calculi.  Consequently, all 
references to abdominal disability in the decision below 
should be read to mean any disability other than a 
cholecystectomy and right kidney calculi.  




FINDING OF FACT

The Veteran does not have an abdominal disability due to 
trauma, to include muscle damage and damage to the 
reproductive system, that is related to her military service.


CONCLUSION OF LAW

The Veteran does not have an abdominal disability that is the 
result of injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that at the time of the Veteran's initial 
claim in 1999, the VCAA had not yet been enacted.  Following 
the Board's remand in June 2001, the Veteran was apprised of 
VA's duties to both notify and assist in correspondence dated 
in August 2001 and July 2002.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the Veteran's 
claim will be denied, these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and attempted to obtain an examination to assist her 
with her claim.  She did not appear for the scheduled 
examination or explain her failure to appear.  VA has no duty 
to inform or assist that was unmet.  38 C.F.R. § 3.655 (2008) 
(when entitlement to the benefit sought cannot be granted 
without an examination, and the claimant fails to appear 
without good cause, an original claim shall be rated based on 
the evidence of record).  

The Veteran contends that she has abdominal muscle damage and 
damage to her reproductive system as a result of an in-
service injury.  She contends that she no longer ovulates and 
had to have fertility treatment to have children.  She also 
contends that she has abdominal pain and abdominal uterine 
bleeding.  Her STRs are of record and show that an abdominal 
injury was sustained in November 1991.  The Veteran was 
struck in the abdominal area with a plastic sheet that she 
was cutting.  Records indicate that a private CT was 
negative.  She was diagnosed with an abdominal contusion.  
The Veteran was seen a few days after the injury for heavy 
bleeding.  The Veteran's diagnosis included a resolving 
contusion and menses.  A record dated in November 1995 shows 
that she complained of abnormal bleeding and abdominal pain.  
Her discharge examination dated in September 1997 showed no 
abdominal injury or residual thereof.  (The Veteran was 
pregnant at the time of her discharge examination.)

The Veteran was afforded a VA examination in December 1998.  
Her claims file was not reviewed.  The Veteran reported her 
in-service injury.  She reported that after the injury she 
developed dysmenorrhea with frequent bleeding.  She stated 
that she had severe abdominal cramps at that point in time.  
She reported that that had resolved and her menses improved 
after delivery of her child.  There was no scar or physical 
abnormality associated with the same.  She was diagnosed with 
blunt abdominal trauma with subsequent development of 
dysmenorrhea, currently stable.

Of record are numerous VA treatment records dated from August 
1998 to May 2002.  The records document the Veteran's 
recurrent complaints of abdominal pain,  heavy bleeding, and 
menstrual difficulty.  Some records also indicate hematuria 
and uncontrolled bowel movements.  They show that the Veteran 
was on birth control.  The records do not indicate any muscle 
damage.  In July 1999 the Veteran had a homogeneous normal-
appearing abdomen.  In October 2000 she had a normal 
abdominal ultrasound.

A VA genitourinary examination in September 2000 shows that 
the Veteran was diagnosed with abdominal pain secondary to 
cholecystectomy.  (As already noted, the Veteran is service 
connected for cholelithiasis with cholecystectomy.)

A CT of the abdomen in December 2000 indicated that there 
were no findings to account for the Veteran's upper abdominal 
pain.

The Veteran testified at her hearing in April 2001 about 
heavy bleeding following the abdomen injury.  She testified 
that she had private medical records possibly relevant to her 
claim.  She also testified that no doctor had given her a 
specific diagnosis for her symptoms.  She further testified 
that no doctors had indicated that her problems of pain, 
cramping, and bleeding were related to her in-service abdomen 
injury.  

In November 2002, the Veteran was scheduled for VA 
gynecologic and muscle examinations.  She failed to report 
for the examinations and did not provide any explanation for 
why she did not report.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is evidence of an in-service injury to the 
abdominal area in November 1991  There is also evidence that 
the Veteran thereafter complained of stomach pain, cramping, 
and bleeding.  However, there is no competent medical 
evidence that indicates that any current abdominal complaints 
are related to the in-service injury.  An October 2000 
abdominal ultrasound was normal and the December 2000 CT 
showed no findings to account for the Veteran's pain.  There 
is absent from the record competent medical evidence linking 
any current abdominal disability to the Veteran's in-service 
injury.  No medical professional provides findings or 
opinions to that effect, and neither the Veteran nor her 
representative has presented or alluded to the existence of 
any such medical opinion evidence.  Even the Veteran 
testified at her hearing that no medical professional related 
her abdominal complaints to the in-service injury.  There is 
simply a lack of any medical evidence demonstrating that she 
now has an abdominal disability related to the in-service 
injury.  In this regard, the Board notes that the Veteran is 
service connected for right kidney calculi and a 
cholecystectomy, and the September 2000 VA genitourinary 
examination indicates that the Veteran's abdominal pain was 
secondary to the cholecystectomy.  The Board acknowledges 
that the Veteran contends that she no longer ovulates as a 
result of the in-service injury; however, that contention is 
not supported by the medical evidence of record.  

With regards to the December 1998 VA examination, the Board 
acknowledges that it was not adequate as the claims file was 
not reviewed.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, the Board does not rely on that examination 
in its denial of the Veteran's claim.  As noted above, the 
medical evidence does not indicate that the Veteran's 
abdominal complaints are related to the in-service injury. 

Additionally, it should be noted that the agency of original 
jurisdiction (AOJ) tried to assist the Veteran by obtaining 
examinations in November 2002, but the Veteran did not appear 
for the examinations.  These examinations might have been 
helpful in determining whether any disability of the abdomen 
is related to her in-service injury, her service-connected 
cholecystectomy, or whether there was some other etiology.  
However, she has provided no cause for not appearing, which 
means that VA must now consider her claim based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  The Board has 
done that and, as noted above, has found that the evidence 
does not show that the Veteran has current disability related 
to an in-service injury.  

Moreover, the Board notes that the AOJ also tried to assist 
the Veteran in obtaining the private medical records she 
identified at her hearing, but the Veteran failed to submit 
the records or provide the necessary authorization for the 
release of such records.  

The Board acknowledges the Veteran's belief that she has an 
abdominal disability due to trauma, to include muscle damage 
and damage to the reproductive system related to her military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to provide competent 
medical opinion as to diagnosis and etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2008).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have an 
abdominal disability due to trauma, to include muscle damage 
and damage to the reproductive system, that is traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for an abdominal disability 
due to trauma, to include muscle damage and damage to the 
reproductive system, is denied.


REMAND

The Board denied the Veteran's claim of service connection 
for hypertension in a decision dated in June 2001.  She 
thereafter appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in January 2003, the Court vacated and remanded the 
Board's decision on this claim.  The Court found that it was 
error that the Veteran had not been notified in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  VA 
thereafter appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In an order dated in April 2004, the Federal Circuit vacated 
and remanded the Court's January 2003 decision for further 
proceedings consistent with that court's decision in Conway 
v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004) (Court must 
"take due account of the rule of prejudicial error").  VA 
thereafter filed an unopposed motion to stay proceedings to 
the Court, which was denied in an order dated in June 2004.  
The Court found that any conclusion that VA's failure to 
comply with the VCAA was not prejudicial would be pure 
speculation, and having taken "due account of the rule of 
prejudicial error," vacated and remanded the June 2001 Board 
decision.  In an order dated in March 2008, the Federal 
Circuit vacated and remanded the Court's June 2004 decision.  
The Federal Circuit found that the Court's decision was not 
consistent with Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (the claimant bears the burden of demonstrating 
error in the VCAA notice).

Following remand, in an order dated in May 2008, the Court 
again vacated and remanded the Board's decision on this 
claim.  The Court found that the Board's statement of reasons 
or bases was inadequate as it failed to consider elevated 
blood pressure readings in service and within one year of 
discharge from service, and that a December 1998 VA 
examination was inadequate as the examiner failed to review 
and accurately account for the Veteran's pertinent recorded 
medical history in rendering the opinion that the Veteran's 
hypertension was caused by her pregnancy.

Although the Veteran's claim was filed prior to the enactment 
of the VCAA, the Veteran has the right to subsequent content-
complying notice.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The Veteran must be provided adequate VCAA 
notice on remand.

Additionally, the Veteran's STRs are of record and show 
several elevated blood pressure readings.  In November 1991 
the Veteran had a blood pressure reading of 120/90.  On two 
separate days in May 1996, the Veteran had blood pressure 
readings of 132/96 and 142/96.  In March 1997, she had a 
blood pressure reading of 125/97.  At the Veteran's discharge 
examination in September 1997, her blood pressure reading was 
150/86, then was retested the next day and found to be 
142/92.  A recommendation was made for a three-day follow up.  
On September 8, 1997, the readings in the morning were 140/92 
in her right arm and 134/86 in her left arm; evening readings 
were 120/80 in both arms.  On September 9, 1997, the morning 
readings were 138/74 in her right arm and 134/82 in her left 
arm; evening readings were 130/68 in both arms.  On September 
10, 1997, the morning readings were 138/74 in her right arm 
and 140/82 in her left arm; evening readings were 130/90 in 
her right arm and 132/82 in her left arm.  The Veteran was 
prescribed medication for hypertension control; hypertension 
was to be ruled out.  In October 1997, the Veteran attended a 
hypertension control class.  In November 1997, the Veteran 
had a blood pressure reading of 144/98 and she was found to 
be pregnant.

The Veteran gave birth in July 1998.  The Veteran was 
discharged from service on August 7, 1998.  Following 
discharge from service, the Veteran had elevated blood 
pressure readings in August 1998 of 142/104 and 146/92.  In 
September 1998, the Veteran had a blood pressure reading of 
144/96.

The Veteran was afforded a VA examination in December 1998.  
The claims file was not provided for review.  The Veteran 
reported being diagnosed with hypertension in service.  She 
reported that she was found to be hypertensive at her 
discharge examination, but was also pregnant.  Her blood 
pressure at the December 1998 examination was 136/86.  She 
was diagnosed with gestational hypertension, currently 
stable.  

As noted by the Court, the examiner failed to review and 
accurately account for the Veteran's pertinent recorded 
medical history.  Specifically, the examiner failed to 
account for the Veteran's elevated blood pressure readings in 
service and the Veteran's attendance at the hypertension 
control class in October 1997.  The examiner also failed to 
account for the elevated blood pressure readings following 
service.  Additionally, the Veteran reports that her 
recitation of her medical history to the examiner was 
incomplete.

A letter from D.C., M.D. dated in March 2001 shows that the 
Veteran was opined to have essential hypertension that was 
not caused by pregnancy.  

In accordance with the Court's May 2008 order, the Veteran 
should be scheduled for a new VA examination to determine if 
current essential hypertension is related to her military 
service.  (The examiner should review the Veteran's claims 
file, especially in light of the multiple elevated blood 
pressure readings during service and following her discharge 
from service in August and September 1998.)  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim of service connection for 
hypertension; (2) that VA will seek to 
provide; and (3) that the claimant is 
expected to provide.  See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

The notice to the Veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, supra.  

2.  After securing any additional 
records, the Veteran should be scheduled 
for a VA examination to determine whether 
she has hypertension that is related to 
her military service.  All necessary 
tests should be conducted.  The examiner 
is requested to, among other things, 
review the record, elicit a detailed 
history from the Veteran, examine the 
Veteran, and provide an opinion as to the 
medical probabilities that the Veteran 
currently has hypertension that is 
traceable to her military service.  
Specifically, the examiner should opine 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any current hypertension is related to 
her military service.  The examiner 
should consider the blood pressure 
readings obtained during active military 
service, and those following discharge 
from service in August and September 
1998.  

The examiner should review the claims 
file, including a copy of this remand.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and the questions presented.  
If the report is insufficient, such as if 
the examiner says he/she can not provide 
an opinion without resort to speculation, 
it should be returned to the examiner for 
corrective action.  (Every forensic 
opinion requires certain conjecture based 
on the facts of the case.)

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect her claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue remaining 
on appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until she is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


